UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7923


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARION PROMISE, a/k/a Mario,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:98-cr-00007-GCM-2)


Submitted:   March 26, 2013                 Decided:   April 2, 2013


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marion Promise, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina; Dana Owen
Washington, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marion     Promise    appeals       the   district     court’s   order

denying his Fed. R. Crim. P. 35(a) motion to correct sentence.

We   have   reviewed    the     record    and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United     States     v.     Promise,     No.    3:98-cr-00007-GCM-2

(W.D.N.C.    Oct.    23,   2012).        We   dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                          2